Brake Dust Measurement System and Brake Dust Measurement Method

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 06/27/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues that new issue related to a reception unit receiving flow rate data of sampled air and a brake dust calculation in line with the flow rate data overcomes the 03/31/2022 non-final rejection. Regarding this assertion, please see the final rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (Airborne Brake Wear Debris: Size Distributions, Composition, and a Comparison of Dynamometer and Vehicle Tests, 2003; "Sanders").

Regarding claim 1, Sanders discloses, in figure 8, a brake dust measurement system (p. 1, col. 2, ¶ 3, “Programmable Link Compact Dynamometer”) in which a specimen having a brake (p. 2, col. 1, ¶ 2, “brake assembly”) is placed in a chamber (p. 2, col. 1, ¶ 2, “a hood was placed around the brake assembly”) and that measures brake dust (p. 2, col. 1, ¶ 2, “brake wear debris”) produced from the brake (see previous comment), the brake dust measurement system (see previous comment) comprising: a sampling unit that samples air (p. 2, col. 1, ¶ 2, “samples are drawn onto filters and into the particle size Instruments”) inside the chamber (see previous comment); an elemental analysis unit (p. 2, col. 2, ¶ 5, “Philips 2400 X-ray spectrometer”) that performs elemental analysis of sampled air (p. 2, col. 2, ¶ 4, “material collected in the glass vial was deposited on a filter for X-ray fluorescence analysis”) sampled by the sampling unit (see previous comment); a storage unit (p. 6, col. 2, ¶ 2, “results from X-ray fluorescence analysis of the wear debris particles are shown in Figure 8”, examiner construes Sander’s figure as an example of storage capability of a storage unit) that stores elemental content information of a single or multiple elements contained in the brake (see figure 8); a reception unit that receives flow rate data of the sampled air (p. 2, col. 1, ¶ 2, Sander’s uses the hood and a blower to draw air past the brake assembly during the dynamometer test and flow rate is determined using a Pitot tube and inclined manometer); and a calculation unit (p. 6, col. 2, ¶ 2, “results from X-ray fluorescence analysis of the wear debris particles are shown in Figure 8”, examiner construes Sander’s analysis indicating a weight percentage of brake dust as an example of a calculation ability of a calculation unit) that calculates an amount of brake dust contained in the sampled air in accordance with elemental analysis results of the elemental analysis unit, the elemental content information (examiner notes Sanders indicates by weight percentage content of brake dust determined to be low-metallic, semi-metallic and non-asbestos organic), and the flow rate data (see table 3, Sander’s accounts for particle loss relative to flow rate).

Regarding claim 2, Sanders discloses the storage unit (p. 9, col. 1, ¶ 2, Sanders compares wear debris of low metallic linings as a weight percentage of constituent elements, examiner construes Sander’s table 6 as an example of storage capability of a storage unit) stores elemental content information of at least one element contained in a pad of the brake (see table 6), and the calculation unit (p. 9, col. 1, ¶ 2, the examiner considers Sanders comparison of wear debris of low metallic linings as a weight percentage of constituent elements indicating the calculation ability of a calculation unit) calculates an amount of brake dust produced due to wear of the pad (see table 6, Sanders compares wear debris of low metallic linings as a weight percentage of constituent elements).

Regarding claim 3, Sanders discloses, in figure 8, the storage unit (p. 7, col. 1, ¶ 1, Sanders describes the contribution of iron from the wear of the cast iron rotor to the composition depicted in figure 8, examiner construes Sander’s figure 8 as an example of storage capability of a storage unit) stores elemental content information of at least one element contained in a rotor of the brake, and the calculation unit calculates an amount of brake dust produced due to wear of the rotor (p. 6, col. 2, ¶ 2, “results from X-ray fluorescence analysis of the wear debris particles are shown in Figure 8”, examiner construes Sander’s analysis indicating a weight percentage of brake dust as an example of a calculation ability of a calculation unit; p. 7, col. 1, ¶ 1, Sanders describes the contribution of iron from the wear of the cast iron rotor).

Regarding claim 7, Sanders discloses, in figure 8, a brake dust measurement method (p. 1, col. 2, ¶ 3, “Laboratory measurements of airborne brake wear particles were conducted using a
programmable Link Compact Dynamometer”) of measuring brake dust produced from a brake (p. 2, col. 1, ¶ 2, “brake assembly”) while a specimen having the brake (see previous comment) is placed in a chamber (p. 2, col. 1, ¶ 2, “a hood was placed around the brake assembly”), the brake dust measurement method (see previous comment) comprising: sampling air (p. 2, col. 1, ¶ 2, “samples are drawn onto filters and into the particle size Instruments”) inside the chamber (see previous comment); performing elemental analysis of sampled air (p. 2, col. 2, ¶ 4, “material collected in the glass vial was deposited on a filter for X-ray fluorescence analysis”); and calculating an amount of brake dust contained in the sampled air in accordance with elemental analysis results obtained from performing the elemental analysis (p. 6, col. 2, ¶ 2, “results from X-ray fluorescence analysis of the wear debris particles are shown in Figure 8”, examiner construes Sander’s analysis indicating a weight percentage of brake dust as an example of a calculation ability of a calculation unit), an elemental content information of a single or multiple elements contained in the brake (p. 6, col. 2, ¶ 2, “results from X-ray fluorescence analysis of the wear debris particles are shown in Figure 8”, Sander’s figure displays elemental content information), and flow rate data of the sampled air (see table 3, Sander’s accounts for particle loss relative to flow rate).

Allowable Subject Matter

Claim 8 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, although Sanders discloses a programmable link Compact Dynamometer with a hood in which a brake assembly is placed, where Dynamometer measures brake wear debris by drawing air samples onto filters and into particle size instruments and an X-ray spectrometer that performs elemental analysis to calculate weight percentage content of brake dust; Sanders does not use the chamber volume and cumulative air flow amounts to calculate the total amount of brake dust produced. Furthermore, no other prior art can be found to motivate or teach applicant’s system including the calculation unit calculates a total amount of brake dust produced from the brake from the amount of brake dust contained in the sampled air in accordance with a volume of the chamber and a cumulative amount of flow of the sampled air, in combination with the remaining limitations of the claim.

Claims 4 - 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, examiner notes a search has not revealed art teaching or suggesting the system of Sander’s in combination with the chamber includes an enclosed space in which the specimen is placed, and the chamber is equipped with a pressure-fluctuation absorbing mechanism that absorbs pressure fluctuation in the enclosed space by supplying or discharging air in response to the pressure fluctuation caused by sampling of the sampling unit. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 5, examiner notes a search has not revealed art teaching or suggesting the system of Sander’s in combination with the calculation unit calculates a total amount of brake dust produced from the brake from the amount of brake dust contained in the sampled air in accordance with a volume of the chamber and a cumulative amount of flow of the sampled air. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 6, examiner notes a search has not revealed art teaching or suggesting the system of Sander’s in combination further comprising: a weight difference acquisition unit that acquires a weight difference between the brake before a measurement test of the specimen and the brake after the measurement test of the specimen, wherein the calculation unit calculates a cumulative total of the amount of brake dust contained in the sampled air in the measurement test and a ratio of the weight difference to the cumulative total, and the calculation unit subsequently calculates amounts of brake dust produced from the brake in respective sections of the measurement test by multiplying amounts of brake dust contained in the sampled air in the respective sections by the ratio of the weight difference. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Conclusion
THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856